DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

Response to Amendment
Applicant amended claim 1; claims 2 and 13 were previously cancelled, while claims 6-10 were previously withdrawn. Claims 1 and 3-5 and 11-12 are considered in the present Office action.

The specification objection is maintained. See the Response to Arguments section for more details.

The prior art rejections are withdrawn in view of the amendment and newly found prior art.

Response to Arguments
Applicant amended the parts of the application reciting an integrated intensity ratio of the 104 peak to the 003 peak to an integrated intensity ratio of the 003 peak to the 104 peak. Applicant argues one of ordinary skill in the art would understand the amendment to the specification in light of paras. [0006] and [0010] of the originally filed disclosure, which disclose the prior art recognizes the integrated intensity ratio as the 003 peak with respect to the 104 peak. This is not found persuasive because the prior art also recognizes the integrated intensity ratio may be presented as the ratio between the 104 peak with respect to the 003 peak, as described by the instant disclosure at para. [0007]; see also Furukawa (JPH05258751, para. [0004]) and Kayiya (US 2012/0292562, [para. [0012]) who present the ratio as 104/003. In other words, there is no standard for the claimed integrated intensity ratio in the prior art; as such, the ratio must be clearly presented in each disclosure with consistency. In this case, while the originally filed disclosure presents the ratio as 003/104 in Fig. 3 and para. [0043], the originally filed disclosure equally presents the ratio as 104/003 in para. [0019] and claim 2. Thus, without more, it is still unclear why applicant’s amendment of sections reciting 104/003 (to 003/104) would be any more appropriate than sections reciting the ratio as 003/104 (to 104/003).

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities:
In a previous Office action, the disclosure was objected to because paragraphs [0016], [0043], Figure 3 and claim 2 of the filed disclosure were inconsistent with regard to whether the integrated intensity ratio (i.e., 1.20 to 1.35) is calculated based on plane 003 with respect to plane 104, or calculated based on plane 104 with respect to plane 003. In a follow-up response, Applicant amended parts of the application reciting an integrated intensity ratio of the 104 peak to the 003 peak to an integrated intensity ratio of the 003 peak to the 104 peak. Considering the prior art recognizes the integrated intensity ratio may be presented as either 104/003 or 003/104 (as described by the instant disclosure at paras. [0006], [0007] and [0010], Furukawa (JPH05258751, para. [0004]) and Kayiya (US 2012/0292562, [para. [0012]), there is no standard for the claimed integrated intensity ratio in the prior art; as such, the ratio must be clearly presented and defined in each disclosure with consistency. In this case, while the originally filed disclosure presents the ratio as 003/104 in Fig. 3 and para. [0043], the originally filed disclosure equally presents the ratio as 104/003 in para. [0016] and claim 2. Thus, without more, it is still unclear why applicant’s amendment of sections reciting 104/003 (to 003/104) would be any more appropriate than sections reciting the ratio as 003/104 (to 104/003). Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 11-12 are rejected under 35 U.S.C. 102(a)(2) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shizuka et al. (US 2010/0209771), hereinafter Shizuka.
Claim Interpretation: The method of the instant invention includes heating a lithium mixture in a flow of air at a rate of 4-10 °C/min from room temperature to a calcination temperature (800-1000 °C) and maintaining the temperature for 5 hours or less, with a total heating of the lithium mixture taking 3 to 7 hours (instant published paras. [0075]-[0086]). Examiner assumes this procedure necessarily results in the claimed XRD spectrum. That is, the above procedure results in an XRD spectrum wherein a ratio of the integrated intensity at the 003 plane with respect to the integrated intensity at the 104 plane is between 1.23 to 1.29, and a ratio of an integrated width on plane 104 with respect to the integrated width on plane 003 is between 1.38 to 1.49 (or between 1.39 to 1.49).
Regarding Claims 1, 3-5, and 11, Shizuka teaches a lithium secondary battery comprising an anode, a separator, non-aqueous electrolyte, and a cathode including a lithium secondary battery positive electrode (paras. [0159], and [0549]).  The lithium secondary battery positive electrode includes a lithium transition metal based compound powder including a layered hexagonal crystal lithium nickel cobalt manganese composite oxide particles, wherein the lithium nickel cobalt manganese composite oxide particles are made from a plurality of primary particles aggregated to form spherical secondary particles (paras. [0164], [0260]-[0265], [0308]-[0309], [0311]-[0314], [0341]-[0350]). The average particle diameter is between 3 µm to 8µm (para. [0268]) and the specific surface area is between 1 m2/g to 3.5 m2/g (para. [0304]).
Example 3 of Shizuka teaches the lithium nickel cobalt manganese composite oxide particles (e.g., Li1.024Ni0.489Mn0.293Co0.194O2) are formed by firing a lithium mixure (Li compound mixed with Ni + Mn + Co, e.g., having Li/(Ni+Mn+Co 1.05) in air at a heating rate of 3.33 °C/min and a firing temperature of 975 °C for 6 hours; the average particle diameter is 4.6 µm and has a specific surface area of 1.7 m2/g, see paras. [0662]-[0674]. Shizuka teaches typical heating rates are between 1 °C/min to 10 °C/min; low heating rates are industrially disadvantageous because the required time is longer, while high heating rates are not desirable because furnace capability may not allow the furnace to follow the set temperature, see para. [0402]. Under 102, one of ordinary skill in the art could at once envision higher rates (i.e., higher than 3.33 °C/min, e.g., a rate of 9 °C/min) based on the narrow range disclosed in the specification. Under 103, it would be obvious to one having ordinary skill in the art the heating rate is between 1 °C/min to 10 °C/min (e.g., 9 °C/min) from the view point of furnace capability and utilizing an industrially desirable heating time (i.e., faster rate equates to a shorter process time). Shizuka teaches the retention time at the maximum temperature is 1 hour or more and 15 hours or less (i.e., 4.75 hours is exemplified in para. [0665]), stating excessively short retention times do not achieve good crystallinity and excessively long firing times are disadvantageous because pulverization would be subsequently required, or becomes difficult (para. [0403]). Under 102, one of ordinary skill in the art could at once envision shorter retention times (e.g., 4 hours) based on the narrow range presented in the specification and example(s). Under 103, it would be obvious to one having ordinary skill in the art the retention time at the maximum temperature is shorter than 6 hours (e.g., 4 hours) since good crystallinity is obtained and long firing times may require subsequent pulverization, or difficult pulverization. 
As detailed above, the particles of Shizuka have the same composition as that claimed and are formed by an identical or a substantially identical process; as such, the XRD spectrum as claimed would be necessarily present or expected (see claim interpretation); a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I.
Regarding Claim 12, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01. In this case, the features of claim 12 are properties of the battery comprising the claimed cathode. Considering the prior art teaches the same structure as that claimed, formed by an identical or substantially identical process, the properties of claim 12 would be inherent and/or expected, see MPEP 2112.01.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Malcus et al. (US 2009/0299922) in view of Shizuka et al. (US 2010/0209771), hereinafter Malcus and Shizuka.
Claim Interpretation: The method of the instant invention includes heating a lithium mixture in a flow of air at a rate of 4-10 °C/min from room temperature to a calcination temperature (800-1000 °C) and maintaining the temperature for 5 hours or less, with a total heating of the lithium mixture taking 3 to 7 hours (instant published paras. [0075]-[0086]). Examiner assumes this procedure necessarily results in the claimed XRD spectrum. That is, the above procedure results in an XRD spectrum wherein a ratio of the integrated intensity at the 003 plane with respect to the integrated intensity at the 104 plane is between 1.23 to 1.29, and a ratio of an integrated width on plane 104 with respect to the integrated width on plane 003 is between 1.38 to 1.49 (or between 1.39 to 1.49).
Regarding Claims 1, 3, and 11, Malcus teaches a non-aqueous electrolyte secondary battery comprising a cathode, an anode, a separator and a non-aqueous electrolyte, see e.g., paras. [0001], and [0049]. The cathode comprises a cathode active material (e.g., LiNi0.33Co0.33Mn0.33O2, or LiNi0.5Co0.2Mn0.3O2, see e.g., paras. [0010]-[0015]) expressed by a general formula (A):

    PNG
    media_image1.png
    38
    277
    media_image1.png
    Greyscale

wherein a is between -0.05 to 0.2 (e.g., 1), x + y +z = 1 (e.g., 0.5+0.2+0.3= 1), x is between 0.30 to 0.50 (e.g., 0.33, or 0.5), y is between 0.15 to 0.40 (e.g., 0.33, or 0.2), z is between 0.15 to 0.40 (e.g., 0.33, or 0.3), t is between 0 to 0.01 (e.g., 0), and includes a layered hexagonal crystal lithium nickel cobalt manganese composite oxide particles (see e.g., para. [0010]); the lithium nickel cobalt manganese composite oxide particles comprise spherical shaped secondary particles that are formed by an aggregation of a plurality of primary particles, see e.g., paras. [0027], and [0045]. 
Malcus does not teach a ratio of the integrated intensity at the 003 plane with respect to the integrated intensity at the 104 plane is between 1.23 to 1.29, and a ratio of an integrated width on plane 104 with respect to the integrated width on plane 003 is between 1.38 to 1.49 (or between 1.39 to 1.49). However, the mixed metal hydroxide of Malcus is mixed with a lithium source, hereinafter a lithium mixture, and the lithium mixture is fired in air at a temperature between 600 °C to 1000 °C for a total of 4 to 48 hours to produce the lithium nickel cobalt manganese composite oxide (paras. [0037]-[0040], [0047]). In view of the method disclosed by the applicant in the specification (see claim interpretation), Malcus does not teach the heating rate of the firing step. However, Shizuka teaches typical heating rates are between 1 °C/min to 10 °C/min; low heating rates are industrially disadvantageous because the required time is longer, while high heating rates are not desirable because furnace capability may not allow the furnace to follow the set temperature, see para. [0402]. It would be obvious to one having ordinary skill in the art the heating rate of Malcus is between 1 °C/min to 10 °C/min from the view point of furnace capability and utilizing an industrially desirable heating time. Specifically, it would be obvious to one having ordinary skill in the art the lithium mixture of Malcus is heated to a firing temperature between 600 °C to 1000 °C (e.g., 900 °C) using a heat rate of 1 °C/min to 10 °C/min (e.g., 9 °C/min) because low heating rates are industrially disadvantageous due to long heating times, while high heating rates are not desirable because furnace capability may not allow the furnace to follow the set temperature. Malcus as modified by Shizuka, teaches the particles are produced by the same or substantially the same process. In view of the modification of Malcus, the XRD spectrum as claimed would be expected; a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I.
Regarding Claim 4, Malcus is silent on particle size. However, Shizuka suggests secondary particles have a particle size between 3 µm to 8 µm from the view point of coatability and battery performance, paras. [0268], and [0462]. It would be obvious to one having ordinary skill in the art the particle size of the secondary particles of Malcus is between 3 µm to 8 µm from the view point of desirable coatability and battery performance, as suggested by Shizuka.
Regarding Claim 5, Malcus is silent on the specific surface area. However, Shizuka teaches a specific surface area between 1 m2/g to 3 m2/g from the view point of coatability and battery performance, see e.g., paras. [0304], and [0465]. It would be obvious to one having ordinary skill in the art the specific surface area is in a range of 1 m2/g to 3 m2/g to ensure coatability and battery performance is not easily degraded, as suggested by Shizuka.
The values suggested in the prior art (with respect to claims 1, and 3-5) overlap with that claimed or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I., and II.
Regarding Claim 12, "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP 2112.01. In this case, the features of claim 12 are properties of the battery comprising the claimed cathode. Considering the prior art teaches the same structure as that claimed, formed by an identical or substantially identical process, the properties of claim 12 would be inherent and/or expected (see MPEP 2112.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729